Title: Drawing and Description of a Boat for Fishing Parties on the Delaware River, [1784?]
From: Franklin, Benjamin
To: 


				
					The person who inspired Franklin to think about the design of small craft for use on rivers was, it seems, Julien-David Le Roy. By the early 1780s, when the architect began discussing his ideas with Franklin—including improvements to hot-air balloons—he was deeply absorbed in trying to design boats with sails, masts, and hulls that would allow for more nimble navigation on rivers. Currents, wind conditions, shoals, and bridges all posed particular problems. In 1782, Franklin witnessed trials of one o f Le Roy’s early designs. The architect’s ideas, adapted from antiquity, would continue to evolve, culminating in a vessel he would style a naupotame, or river boat. When he later published an account of that new design, in the form of a letter addressed to Franklin (who was one of the early subscribers to the project in 1785), he recalled their conversations about the need for improving river navigation. How often had Le Roy heard Franklin remark that boxes sent from Philadelphia arrived at Le Havre in twenty-three days, whereas it took three months for them to get from Le Havre to Passy? Paris could be a true “ville maritime,” competitive with London for the American trade, if only merchants could transport their goods to Rouen, and thence to the coast, with greater speed. His new boat would be equally valuable to the United States, Le Roy maintained; it could be used to transport goods on the Ohio and Delaware Rivers.
	
					

						
					
					
					Before leaving France, possibly in the summer of 1784, Franklin imagined a novel kind of rigging that had nothing to do with traveling quickly, but rather, provided an ingenious solution to the problem of sheltering from the elements when at rest. It featured an oval sail, stretched on a wooden frame, that was attached to the top of a mast by a swivel mechanism that allowed the sail to pivot in all directions. If set more or less vertically, it functioned as a conventional sail; if set more or less horizontally, as determined by the conditions, it could serve as a sunshade or a rain shelter.
					Franklin specified the dimensions in the upper left corner of his pencil sketch, illustrated on the facing page. The boat was to be sixteen feet long. The sail would measure eighteen feet long and ten feet wide. The mast rose six feet above the deck (guaranteeing that the sail’s wooden rim could not hit the gunwale). To the right of the drawing, in ink, he explained the various elements and the operation of the boat in a French that was earnest if not perfectly correct. That text is published below.
					Julien-David Le Roy, to whom this sketch was shown, must have provided a degree of encouragement, as he returned to Franklin a fair copy of the description, rendered into correct French. His sheet may have been intended to accompany a more professional-looking sketch; if so, that sketch has not survived.
					
					Filed with Franklin’s sketch at the American Philosophical Society, in addition to Le Roy’s copy of the legend, are two large drawings showing the boats in situ on the Delaware River. We attribute these to Benny Bache. One is a pencil study; the other, illustrated on the facing page, is a more finished pen and ink wash rendering of the same scene. The boat in the right foreground illustrates the penultimate paragraph of Franklin’s text, published below: when one wants to stop and fish, throw the anchor, look at the position of the sun, and place the sail so that the “Compagnie” is in the shade. The other three boats, distributed in the fore, middle, and background, are depicted under way. The transom of the boat shown at the far left bears a name that was not present in the pencil sketch: “B F.”
				
				
					
						[1784?]
					
					Bateau pour les Parties du Plaisir ou [où] on peche [pêche] sur la Rivière Delaware.
					
						
							A B
							Une Voile ovale etendue sur une Cercle de Bois, soute-nue par des petites Barres de Bois, 1, 2, 3, qui se croisent.
						
						
							C
							Une espece de Charniere travaillée en Bois, par moyen de quoi la Voile peut-etre mis en toutes les Positions entre verticale & horizontale;
						
					
					Ainsi en tournant sur un Pivot au haut de la Mâte, la Voile peut etre mis en toutes les degrés d’Obliquité d’avec la Quille, même a travers aux angles droite.
					Ces Positions sont obtenues par Moyen de quatre Cordes attachés aux deux Bouts & aux deux Cotés de la Voile & passant par des petites Poulies attachées a la Mâte.—
					Pour aller avec le Vent, on fait que la Voile traverse la Quille.
					Pour louvoyer on la donne l’angle convenable.

					
					Quand le Vent est fort, on l’encline vers la Horizon, plus ou moins.
					Si cest une Tempête, on fixe le Voile horizontalement afin que le Vent n’aura point de prise—
					Quand on veut sarreter pour pecher, on jette l’ancre, on regarde la Position du Soleil, & on place la Voile justement pour que toute la Compagnie seront à l’ombre.
					Si’l survient une Orage & de Pluie, on place la Voile afaire une Toite pour detourner l’eau qui tombe; &c
				
			